McMILLAN, Judge.
The appellant, Culbert Louis Leverett, appeals from the denial of his Rule 32, A.R.Crim.P. petition.
The appellant was convicted of murder, a violation of § 13A-6-2, Code of Alabama 1975, and was sentenced to 30 years’ imprisonment. His conviction was affirmed by this court. Leverett v. State, 611 So.2d 481 (Ala.Cr.App.1992).
In his petition, the appellant makes the following assertions:
“I. [That his] conviction was obtained by the use of evidence gained pursuant to an unconstitutional search and seizure;
“II. [That he] was denied the effective assistance of counsel;
“HI. [That newly] discovered evidence exists which requires that his conviction or sentence be vacated; and
“IV. [That the] evidence was insufficient to support his conviction.”
The record reveals that an evidentiary hearing was held on the appellant’s petition. Although the trial court denied the appellant’s petition, it failed to “make specific findings of fact relating to each material issue of fact presented” as required by Rule 32.9(d), A.R.Crim.P. Thus, this cause is remanded to the trial court for that court to enter specific findings of fact. Smith v. State, 620 So.2d 87, 88 (Ala.Cr.App.1992); Smith v. State, 598 So.2d 1010 (Ala.Cr.App.1991); Mixon v. State, 611 So.2d 420 (Ala.Cr.App.1991).
REMANDED WITH INSTRUCTIONS.
All Judges concur.